Wheeler, J.
The authority conferred upon the Chief Justice of the County by the Bankruptcy Act, of the 19th of January, 1841, (Dig. p. 109, et seq.,) is a special and limited authority. The duties assigned appear to be ministerial only ; and there is no provision for an appeal from his refusal to perform them. Repeated decisions of this Court have settled that an appeal does not lie from a tribunal having a special and limited authority conferred on it by Statute, unless it is ■expressly provided for. (Baker v. Chisholm, 3 Tex. R. 157, -and cases cited.) There is no provision in the Act conferring the authority, nor in any general law embracing this case, that we are aware of, which will authorise an appeal. We are of ■opinion, therefore, that no appeal lay to the District Court in this case, and therefore that the appeal to that Court be dismissed.
Dismissed.